IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


ANDREW JOHN KELLY                     : No. 458 MAL 2019
                                      :
                                      :
          v.                          : Petition for Allowance of Appeal
                                      : from the Order of the Superior Court
                                      :
REPSOL OIL & GAS USA, LLC, AS SUCC.   :
BY CONVERSION TO TALISMAN             :
ENERGY USA, INC. AND NICHOLAS         :
HALKIAS                               :
                                      :
                                      :
          v.                          :
                                      :
                                      :
PAUL A. KELLY, INDIVIDUALLY AND AS    :
AGENT FOR ANDREW JOHN KELLY           :
                                      :
                                      :
PETITION OF: ANDREW JOHN KELLY

ANDREW JOHN KELLY                     : No. 459 MAL 2019
                                      :
                                      :
          v.                          : Petition for Allowance of Appeal
                                      : from the Order of the Superior Court
                                      :
REPSOL OIL & GAS USA, LLC, AS SUCC.   :
BY CONVERSION TO TALISMAN             :
ENERGY USA, INC. AND NICHOLAS         :
HALKIAS                               :
                                      :
                                      :
          v.                          :
                                      :
                                      :
PAUL A. KELLY, INDIVIDUALLY AND AS    :
AGENT FOR ANDREW JOHN KELLY           :
                                      :
                                      :
PETITION OF: PAUL A. KELLY            :
                                    ORDER



PER CURIAM

     AND NOW, this 12th day of February, 2020, the Petition for Allowance of Appeal

is DENIED.




                     [458 MAL 2019 and 459 MAL 2019] - 2